

116 HR 7176 IH: Health Care Fairness for Military Families Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7176IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mrs. Luria introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve dependent coverage under the TRICARE Young Adult Program, and for other purposes.1.Short titleThis Act may be cited as the Health Care Fairness for Military Families Act of 2020. 2.Improvements to dependent coverage under TRICARE Young Adult Program(a)Expansion of eligibilitySection 1110b of title 10, United States Code, is amended in subsection (b)—(1)by striking paragraph (3); and(2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(b)Elimination of separate premium for a young adultSection 1110b of such title is further amended by striking subsection (c).(c)Conforming amendmentSection 1075(c)(3) of title 10, United States Code, is amended by striking section 1076d, 1076e, or 1110b and inserting section 1076d or 1076e.(d)ApplicabilityThe amendments made by this section shall apply with respect to determinations of dependency (and related determinations of premiums) under the TRICARE program pursuant to section 1110b of title 10, United States Code, made on or after January 1, 2020.